1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KERN COUNTY HOSPITAL AUTHORITY, )                    Case No.: 1:18-cv-0473 - DAD - JLT
                                     )
12            Plaintiff,             )                    ORDER TO SHOW CAUSE WHY SANCTIONS
                                     )                    SHOULD NOT BE IMPOSED FOR FAILURE TO
13        v.                         )                    COMPLY WITH THE COURT’S ORDER
                                     )
14   UNITEDHEALTHCARE INSURANCE      )
     COMPANY,                        )
15                                   )
              Defendant.             )
16                                   )
                                     )
17
18          Previously, the parties filed a “Joint Notice of Settlement,” indicating they agreed to settle the

19   action and anticipated filing a stipulation for dismissal within sixty days. (Doc. 37 at 1) Accordingly,

20   the Court directed the parties to file a stipulated request for dismissal no later than May 24, 2019.

21   (Doc. 38) The parties were informed that “failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.” (Id. at 1, emphasis omitted.) However, to
23   date, the parties have failed to comply with or otherwise respond to the Court’s order.

24          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions

28   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

                                                         1
1    (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

2    an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

3    Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);

4    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

5    a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

6    prosecute and to comply with local rules).

7           Within 14 days, the parties are ORDERED to show cause why the action should not be

8    dismissed and/or monetary sanctions imposed for their failure comply with the Court’s order or,

9    within the same time period, to file a stipulated request for dismissal.

10
11   IT IS SO ORDERED.

12      Dated:     May 28, 2019                                 /s/ Jennifer L. Thurston
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
